Case 3:17-cv-01124-MMA-WVG Document 97-2 Filed 08/05/19 PageID.1735 Page 1 of 5



   1    James T. Ryan, Esq. (SBN 210515)
   2    JAMES T. RYAN, P.C.
        1110 Glenville Dr. # 307
   3    Los Angeles, California 90035
   4    Tel: 310.990.2889
        Email: jr@jamestryan.com
   5
   6    For Plaintiff LA JOLLA SPA MD, INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        SOUTHERN DISTRICT OF CALIFORNIA
  10
        LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
  11
  12          Plaintiff,                    EVIDENTIARY OBJECTIONS
                            vs.             SUBMITTED IN CONNECTION WITH
  13                                        OPPOSITION TO MOTION FOR
        AVIDAS PHARMACEUTICALS,             DISMISSAL UNDER F.R.C.P. 12(b)(1)
  14    LLC, a limited liability company;   AND 12(b)(6), OR IN THE
        and DOES 1 through 10 inclusive,    ALTERNATIVE, FOR SUMMARY
  15                                        JUDGMENT UNDER F.R.C.P. 56
  16          Defendants.
                                            Judge: Hon. Michael M. Anello
  17                                        Date: August 19, 2019
                                            Time: 2:30 p.m.
  18                                        Courtroom: 3D
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 3:17-cv-01124-MMA-WVG Document 97-2 Filed 08/05/19 PageID.1736 Page 2 of 5



   1                            EVIDENTIARY OBJECTIONS
   2                                     Objection No. 1
   3   Materials objected to: Ex. J to Chovanes Declar. ISO SJ Motion (A_001001;
   4   A_001003 to A_001066).
   5   Basis for objection: The evidence offered in support of the fact cannot be presented
   6   in a form that would be admissible in evidence at trial. Fed. R. Civ. Pro. 56(c)(2).
   7         There is no foundation laid for the documents contained in Exhibit J
   8   (A_001001; A_001003 to A_001066). Fed. R. Civ. Pro. 56(c)(4). They are
   9   attached to the Declaration of Ms. Chovanes and she does not lay any foundation
  10   for the contents of the 60+ pages of correspondence and summaries containing
  11   handwriting and copies of checks, including who prepared them or the manner in
  12   which they were prepared. Documents authenticated through personal knowledge
  13   must be “attached to an affidavit that meets the requirements of [Federal Rule of
  14   Civil Procedure 56(c)] and the affiant must be a person through whom the exhibits
  15   could be admitted into evidence.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 774
  16   (9th Cir. 2002) (quotation omitted) (“[U]nauthenticated documents cannot be
  17   considered in a motion for summary judgment.”). Ms. Chovanes cannot offer
  18   A_001001 or A_001003 to A_001066 into evidence because they were not created
  19   or received by her and appear to reference events taking place at least 4 years
  20   before her representation began.1 “A document can be authenticated [under Rule
  21   901(b)(1)] by a witness who wrote it, signed it, used it, or saw others do so.” Orr,
  22   285 F.3d at 774, n.8 (citing 31 Wright & Gold, Federal Practice & Procedure:
  23
  24
  25         1
              A declarant’s mere assertions that she possesses personal knowledge and
  26   competency to testify are not sufficient. Barthelemy v. Air Lines Pilots Ass'n, 897
  27   F.2d 999 (9th Cir.1990). A declarant must show personal knowledge and
       competency “affirmatively,” under Rule 56(e), for example, by “the nature of the
  28   declarant’s position and nature of participation in matter.” Id.

                                                 2
Case 3:17-cv-01124-MMA-WVG Document 97-2 Filed 08/05/19 PageID.1737 Page 3 of 5



   1   Evidence § 7106, 43 (2000).)2
   2          The numbers, correspondence and handwriting on various documents are
   3   also objectionable as inadmissible hearsay because they were supposedly authored
   4   by Avidas and are offered for the truth. The accounting summaries also contain
   5   inadmissible double hearsay because they contain information provided by a third
   6   party: SciDerma Medical LLC. See Declaration of James T. Ryan, Ex. 1
   7   (Deposition of Avidas at pp. 207:13-210:5). The summaries are offered for the
   8   truth of the statement that “Avidas paid all such royalties.” Fed. R. Evid. 801, 802.
   9   There is no explanation of the source information for the numbers that SciDerma
  10   Medical LLC reported to Avidas, who created Avidas summaries, or why they are
  11   reliable.
  12
  13                                     Objection No. 2
  14   Materials objected to: Ex. P to Chovanes Declar. ISO SJ Motion (letter from
  15   Margaret Gardner to Dianne York dated June 10, 2014).
  16   Basis for objection: The letter lacks foundation and is not properly authenticated.
  17   Fed. R. Civ. Pro. 56(c)(4); Fed. R. Evid. 901. In addition, the letter was written by
  18   Avidas and contains inadmissible hearsay because it is offered for the truth of the
  19   matter. Fed. R. Evid. 801, 802.
  20
  21
  22
  23
  24
  25
              Paragraph 11 of Ms. Chovanes’ declaration states that the documents were
              2

  26   produced by Avidas in discovery, but that is not sufficient to authenticate the
  27   documents. Cf. Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d
       881, 889 n. 12 (9th Cir.1996) (documents produced by a party in discovery were
  28   deemed authentic when offered by the party-opponent).

                                                 3
Case 3:17-cv-01124-MMA-WVG Document 97-2 Filed 08/05/19 PageID.1738 Page 4 of 5



   1                                     Objection No. 3
   2   Materials objected to: Ex. Q to Chovanes Declar. ISO SJ Motion (two accounting
   3   summaries following letter from Keith Lange to Avidas dated June 9, 2014 Page ID
   4   1628-1629).
   5   Basis for objection: The evidence offered in support of the fact cannot be presented
   6   in a form that would be admissible in evidence at trial. Fed. R. Civ. Pro. 56(c)(2).
   7         There is no foundation laid for the two accounting summary documents.
   8   Fed. R. Civ. Pro. 56(c)(4). They are attached to the Declaration of Ms. Chovanes
   9   and she does not lay any foundation for the contents of the summaries containing
  10   handwriting, including who prepared them or the manner in which they were
  11   prepared. Documents authenticated through personal knowledge must be “attached
  12   to an affidavit that meets the requirements of [Federal Rule of Civil Procedure
  13   56(c)] and the affiant must be a person through whom the exhibits could be
  14   admitted into evidence.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 774 (9th Cir.
  15   2002) (quotation omitted) (“[U]nauthenticated documents cannot be considered in a
  16   motion for summary judgment.”). None of the documents were created by Ms.
  17   Chovanes, they were not created or received by her, and appear to reference events
  18   taking place at least 4 years before her representation began. (Doc. No. 52.) “A
  19   document can be authenticated [under Rule 901(b)(1)] by a witness who wrote it,
  20   signed it, used it, or saw others do so.” Orr, 285 F.3d at 774, n.8 (citing 31 Wright
  21   & Gold, Federal Practice & Procedure: Evidence § 7106, 43 (2000).)
  22         In addition, the accounting summaries also contain inadmissible double
  23   hearsay. See Declaration of James T. Ryan, Ex. 1 (Deposition of Avidas at pp.
  24   207:13-210:5). The summaries are offered for the truth of the statement that
  25   “Avidas paid all such royalties.” Fed. R. Evid. 801, 802. There is no explanation
  26   of the source information for the numbers that SciDerma Medical LLC reported to
  27   Avidas, who created Avidas summaries, or why they are reliable.
  28

                                                 4
Case 3:17-cv-01124-MMA-WVG Document 97-2 Filed 08/05/19 PageID.1739 Page 5 of 5



   1                                     Objection No. 4
   2   Materials objected to: Ex. T to Chovanes Declar. ISO SJ Motion (2017 emails
   3   between Joe Kuchta and Margaret Gardner).
   4   Basis for objection: The email lacks foundation and is not properly authenticated.
   5   Fed. R. Civ. Pro. 56(c)(4); Fed. R. Evid. 901. In addition, the emails sent by Mr.
   6   Kuchta (of SciDerma Medical LLC) contain inadmissible hearsay because they are
   7   offered for the truth of the matter that Vitaphenol sales ceased in 2014. Fed. R.
   8   Evid. 801, 802.
   9
  10
  11   Dated: August 5, 2019                         JAMES T. RYAN, P.C.

  12                                           By s/ James T. Ryan
  13                                              James T. Ryan, Attorney for Plaintiff

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 5
